DocuSign Envelope ID: 06998644-E95F-4623-B7E2-F201CC9A3426




       1     Gary W. Osborne (Bar No. 145734)
             Dominic S. Nesbitt (Bar No. 146590)
       2
             OSBORNE & NESBITT LLP
       3     101 West Broadway, Suite 1330
             San Diego, California 92101
       4
             Phone: (619) 557-0343
       5     Fax: (619) 557-0107
             gosborne@onlawllp.com
       6
             dnesbitt@onlawllp.com
       7     Attorneys for Plaintiff, STEM, INC.
       8                                 UNITED STATES DISTRICT COURT
       9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
      10     STEM, INC.,                                     CASE NO. 3:20-cv-02950-CRB
      11     a Delaware Corporation,

      12             Plaintiff,                              DECLARATION OF BRIAN
                                                             THOMPSON IN SUPPORT OF
      13     vs.                                             PLAINTIFF’S MOTION FOR
                                                             PARTIAL SUMMARY JUDGMENT
      14     SCOTTSDALE INSURANCE                            REGARDING SCOTTSDALE’S
             COMPANY, an Ohio Corporation,                   DEFENSE OBLIGATION
      15
                     Defendant.
      16                                                     Date:     April 29, 2021
                                                             Time:     10:00 a.m.
      17                                                     CTRM:     6
      18
              I, Brian Thompson, declare as follows:
      19
                     1.       I am one of the founders of Stem, Inc. (“Stem”). (Stem was originally
      20
             called Powergetics, Inc. until it changed its name in 2012. For the sake of
      21
             simplicity, I will refer to the company throughout this declaration as Stem, whether
      22
             before or after the name change.) I served as Stem’s Chief Executive Officer
      23
             (“CEO”) from approximately March 2009, when it was founded, until November
      24
             2012. I continue to be a shareholder of Stem. I submit this declaration in support of
      25
             Stem’s Motion for Partial Summary Judgment.
      26
      27
      28                           DECLARATION OF BRIAN THOMPSON IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                        1
DocuSign Envelope ID: 06998644-E95F-4623-B7E2-F201CC9A3426




       1             2.       Stacey Reineccius and I founded Stem in or about March 2009 as a
       2     clean energy startup devoted to developing energy storage systems for businesses.
       3             3.       The company was originally called “Powergetics, Inc.,” but changed
       4     its name to “Stem, Inc.,” in or about April 2012.
       5             4.       In August 2010, a potential investor informed me that its investigation
       6     had revealed that Mr. Reineccius was misrepresenting his academic background,
       7     and events which led to him having a $1.025 million tax lien imposed on him.
       8             5.       Regarding his academic background, Mr. Reineccius had represented
       9     to me, to Stem’s investors, and to Stem’s potential investors that he had earned a
      10     B.A. degree in Computer Science from the University of California at Berkeley
      11     (“Berkeley”). On the contrary, however, in September 2010, I discovered that Mr.
      12     Reineccius had in fact dropped out of Berkeley after his second year there.
      13             6.       Regarding the $1.025 million tax lien which had been imposed on Mr.
      14     Reineccius by the IRS for the failure of one of his prior companies, Quicknet
      15     Technologies, Inc., to pay its payroll taxes, Mr. Reineccius had represented to me
      16     that, despite being the CEO of Quicknet, he had had no knowledge of, nor any
      17     participation in, the decision at Quicknet to stop its payment of payroll taxes. On
      18     the contrary, however, in September 2011, I discovered that after Quicknet’s CFO
      19     had been dismissed for failing to pay the company’s payroll taxes, Mr. Reineccius
      20     knowingly continued this practice.
      21             7.       In essence, these misrepresentations meant that Mr. Reineccius would
      22     no longer have any credibility with Silicon Valley investors, and that so long as he
      23     was associated with Stem, the company would be unable to raise the additional
      24     capital necessary for its continued existence. In other words, this development
      25     posed an existential threat to Stem.
      26             8.       As a result, on September 22, 2010, I and the Stem board of directors
      27     terminated Mr. Reineccius’ employment for “cause” on the ground he had
      28                           DECLARATION OF BRIAN THOMPSON IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                        2
DocuSign Envelope ID: 06998644-E95F-4623-B7E2-F201CC9A3426




       1     “engaged in knowing and intentional misconduct that was, is or is reasonably
       2     likely to be materially injurious to the Company.”
       3             9.       Subsequently, pursuant to the terms of two Restricted Stock Purchase
       4     Agreements, Stem exercised its option to repurchase 5,093,055 shares of un-vested
       5     stock from Mr. Reineccius, which left him 7,456,945 shares of vested stock.
       6             10.      Mr. Reineccius disputed that his termination was for "cause,” and that
       7     Stem had the right to repurchase his un-vested shares (the “2010 Employment
       8     Dispute”).
       9             11.      Mr. Reineccius hired three lawyers – Jonathan Gaskin, Richard
      10     Grimm, and Gregory Klingsporn – to represent him in connection with the 2010
      11     Employment Dispute.
      12             12.      On October 28, 2010, Mr. Reineccius was removed from Stem’s
      13     board of directors.
      14             13.      I received a letter from Mr. Reineccius to me dated January 19, 2011
      15     requesting, pursuant to Section 220 of the Delaware General Corporation Law, that
      16     Stem make certain books and records available to him for inspection. Mr.
      17     Reineccius explained, “[t]he purpose of my requested inspection is to determine
      18     the value of the Corporation’s stock.” A true and correct copy of Mr. Reineccius’s
      19     January 19, 2011 letter to me is attached to the separately bound exhibits as Exhibit
      20     “I.”
      21             14.      The risk of potential litigation with one of its founders further
      22     hindered Stem’s efforts to attract new investors.
      23             15.      To resolve this impasse, on February 8, 2011, Stem filed a demand for
      24     arbitration with JAMS, naming Mr. Reineccius as respondent, and seeking an order
      25     that his termination for “cause” was proper. A true and correct copy of Stem’s
      26     “Demand for Arbitration,” dated February 8, 2011, is attached to the separately
      27
      28                           DECLARATION OF BRIAN THOMPSON IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                        3
DocuSign Envelope ID: 06998644-E95F-4623-B7E2-F201CC9A3426




       1     bound exhibits as Exhibit “J.” A true and correct copy of Stem’s “Arbitration
       2     Statement of Claims” is attached to the separately bound exhibits as Exhibit “K.”
       3             16.      On March 28, 2011, Stem and Mr. Reineccius entered into a
       4     settlement agreement to resolve their disputes (the “2011 Settlement Agreement”).
       5     A true and correct copy of the 2011 Settlement Agreement is attached to the
       6     separately bound exhibits as Exhibit “L.”
       7             17.      In August 2011 (i.e., five months after the 2011 Settlement
       8     Agreement with Reineccius), Stem was able to secure a $6,000,000.00 investment
       9     from a venture capital firm called “Angeleno Group” (the “Series A Financing”).
      10     As a condition of the Series A Financing, it was agreed that Angeleno’s
      11     representative, Zeb Rice, would join myself and David Buzby on Stem’s board of
      12     directors, and that Stem would purchase a D&O insurance policy.
      13             18.      On September 13, 2011, Stem submitted a signed application to
      14     Scottsdale for a “Business and Management Indemnity” policy (the “2011
      15     Application”). A true and correct copy of the 2011 Application is attached to the
      16     separately bound exhibits as Exhibit “M.”
      17             19.      In response, Scottsdale issued Stem its first D&O Policy, designated
      18     by policy number EKS3049560, for the policy period from October 13, 2011 to
      19     October 13, 2012 (the “2011-2012 Policy”).
      20                      I declare under penalty of perjury under the laws of the United States
      21     of America that the above statements are true and correct.
      22
             DATED: March 25, 2021
      23                                                             Brian Thompson
      24
      25
      26
      27
      28                           DECLARATION OF BRIAN THOMPSON IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                        4
